Opinion bv
Porter, J.,
The opinion filed by the learned judge of the court below, in disposing of plaintiff’s motions for judgment *234non obstante veredicto and for a new trial, (which will appear in the report of this case) so fully covers the questions presented by this record that further discussion of them is unnecessary. It was entirely competent for the parties, after the execution of the lease, and while the covenants thereof were executory, to extend the time for payments of the rentals. Whether they had done so was by the learned judge who tried the cause submitted to the jury, with instructions of which the appellant has no just grounds for complaint. The specifications of error are overruled.
The judgment is affirmed.